
	

115 S1473 IS: Homeless Veterans’ Reintegration Programs Reauthorization Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1473
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Boozman (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for a five-year extension to the homeless
			 veterans reintegration programs and to provide clarification regarding
			 eligibility for services under such programs.
	
	
		1.Short title
 This Act may be cited as the Homeless Veterans’ Reintegration Programs Reauthorization Act of 2017.
		2.Reauthorization of Department of Veterans Affairs homeless veterans reintegration programs
 (a)Five-Year extension of homeless veterans reintegration programsSection 2021(e)(F) of title 38, United States Code, is amended by striking 2017 and inserting 2022. (b)Five-Year extension of homeless women veterans and homeless veterans with children reintegration grant programSection 2021A(f)(1) of such title is amended by striking 2017 and inserting 2022.
 (c)Clarification of eligibility for services under homeless veterans reintegration programsSection 2021(a) of such title is amended by striking reintegration of homeless veterans into the labor force. and inserting the following: “reintegration into the labor force of—  (1)homeless veterans;
 (2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance is provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19));
 (3)Indians who are veterans and receiving assistance under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.);
 (4)veterans who are transitioning from being incarcerated; and (5)veterans participating in the Department of Veterans Affairs rapid rehousing and prevention program authorized in section 2044 of this title..
			
